DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kernchen (DE102014210868A1) in view of Bauer (US2014/0256502A1), Tamaki (JP2007064365A) and Enderle (US2014/0045635A1).
Kernchen discloses (refer to Figs. 1 and 2) a variable speed-up mechanism, comprising: 
a transmission device (8) that changes a speed of a rotational driving force generated by an electrical device (electric motor 9) that generates the rotational driving force and that transmits the rotational driving force to a target (10) to be driven, comprising:
a main body portion comprising: 
an internal gear (12) comprising a plurality of teeth that are annularly arranged around an axis line; 
an internal gear carrier shaft (E) that extends in an axial direction around the axis line; and 
an internal gear carrier (11) supporting the internal gear to be rotatable around the axis line; 
a gear unit portion comprising: 
a sun gear (15) that rotates around the axis line; 
a sun gear shaft (A) that is fixed to the sun gear and extends in the axial direction around the axis line;
 		a planetary gear (13) that: 
meshes with the sun gear, 
revolves around the axis line and rotates around a center line thereof, and 
meshes with the internal gear; and 
a planetary gear carrier comprising: 
a planetary gear shaft (see Fig. 2) that supports the planetary gear so as to be rotatable around the center line; 
a planetary gear carrier main body (14) that fixes mutual positions of a plurality of planetary gear shafts including the planetary gear shaft; and2Application No. 16/099,408 Amendment dated November 10, 2021Docket No.: 17295-144001 
Reply to Office Action of August 11, 2021wherein the planetary gear carrier supports the planetary gear so as to revolve around the axis line and rotate around the center line of the planetary gear, 
wherein the internal gear carrier shaft is a constant-speed input shaft that rotates at a constant speed (para. [0108]), 
the planetary gear carrier rotates at a variable rotational speed and that changes a rotational speed of the sun gear shaft (see para. [0109]), 
the sun gear shaft is an output shaft of the transmission device, and 
the main body portion further comprises a transmission device casing (21) that covers the sun gear, the planetary gear, the internal gear, the planetary gear carrier, and the internal gear carrier;
 (as in claim 4) an electric device including a constant-speed electric motor (9; see “electric drive motor” in para. [0108]) having a constant-speed rotor (implicitly present in a motor meant to cause rotation) which is configured to be connected directly or indirectly to a constant-speed input shaft (E) of the transmission device, and a variable-speed electric motor (4; see para. [0098]) having a variable-speed rotor (implicitly present in a motor meant to cause rotation) which is configured to be connected directly or indirectly to a variable-speed input shaft (16) of the transmission device; and 
the transmission device attached to the electric device such that the sun gear shaft forms an output shaft (A) connected to a target (10) to be driven and the internal gear carrier shaft forms the constant-speed input shaft.
Kernchen does not disclose a planetary gear carrier shaft per se, though sections 16 couple the planetary gear carrier to other elements, such as braking device 7.  
Bauer discloses a transmission device very similar to that of Kernchen, but having a planetary gear carrier shaft. 
More specifically, Bauer discloses a transmission device for changing a speed of a rotational driving force generated by an electric device which is configured to generate the rotational driving force and transmitting the rotational driving force to a target to be driven, comprising: 
a main body portion comprising: 
an internal gear (24) comprising a plurality of teeth that are annularly arranged around an axis line (axis of 12); 
an internal gear carrier shaft (21) that extends in an axial direction around the axis line; and 
an internal gear carrier (23, 25) supporting the internal gear to be rotatable around the axis line; 
a gear unit portion comprising: 
a sun gear (14) that rotates around the axis line; 
a sun gear shaft (13) that is fixed to the sun gear and extends in the axial direction around the axis line;
 a planetary gear (19) that: 
meshes with the sun gear, 
revolves around the axis line and rotates around a center line thereof, and 
meshes with the internal gear; and 
a planetary gear carrier comprising: 
a planetary gear shaft (18) that supports the planetary gear so as to be rotatable around the center line; 
a planetary gear carrier main body (15) that fixes mutual positions of a plurality of planetary gear shafts including the planetary gear shaft; and2Application No. 16/099,408 Amendment dated November 10, 2021Docket No.: 17295-144001 
Reply to Office Action of August 11, 2021a planetary gear carrier shaft (16) that is fixed to the planetary gear carrier main body and that extends in the axial direction around the axis line, wherein the planetary gear carrier supports the planetary gear so as to revolve around the axis line and rotate around the center line of the planetary gear, 
wherein the internal gear carrier shaft is an input shaft that can rotate at a constant speed, 
the sun gear shaft is an output shaft (see para. [0020]) of the transmission device, and 
the main body portion further comprises a transmission device casing (11; see para. [0020]) that covers the sun gear, the planetary gear, the internal gear, the planetary gear carrier, and the internal gear carrier.

In view of the teachings of Bauer, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the transmission device of Kernchen such that the portion connecting the planetary gear carrier to the braking device 7 is a shaft, instead of sections 16. One of ordinary skill in the art would have found it obvious to do so, as a simple substitution of one known element for another, to obtain predictable results.
Further missing from Kernchen is an explicit disclosure of a design information acquiring step of acquiring design information of a used main body portion and design information of one gear unit portion, the design information acquiring step comprising a main body portion design information acquiring step, and a gear unit portion designing step.
Kernchen also does not disclose designing multiple gear unit portions and a gear unit portion selecting step of selecting, based on a desired gear ratio, the one gear unit portion from the plurality of gear unit portions designed in the gear unit portion designing step, further wherein in the gear unit portion designing step, the different gear ratios are determined with a revolving rotational speed of the planetary gear of each of the plurality of gear unit portions to be constant, and a gear unit portion manufacturing step and a transmission device assembling step as claimed.
Enderle teaches final drive assembly (10) for a machine. According to Enderle (refer to para. [0004]), “in conventional drive assemblies, the carrier function and the motor housing are provided by a single piece, both functions being inseparable. This results in only one combination of motor housing and planetary gear size because a different gear set would require a different motor housing, as well as a different spatial relationship or positioning within the assembly.” In order to solve this problem, Enderle provides the transmission 16 with a planet gear carrier 54 bolted onto the motor housing 14. 
In para. [0023], Enderle states (with emphasis added):
Furthermore, the plurality of bolts 68 may be removable, and the second carrier 54, as well as other components of the planetary transmission 16, may be interchangeable, or removed and replaced with, a different carrier that may have a different gear size or gear ratio. Such structure provides for a modularity that has not been provided by the prior art. Prior designs supplied the carrier function with a single piece unitary with the motor housing. While somewhat effective for a given application, it provided only one combination of motor housing and planetary gear ratio/size transmission. With the modular approach of the present disclosure, on the other hand, different sizes of transmissions can be mounted to a given motor size easily, inexpensively, and reliably.

From Enderle, therefore, is known the concept of providing a transmission with replaceable components, wherein one can modify a used transmission to work at a different gear ration by replacing some of the components within the transmission. 
Tamaki discloses (see Figs. 5 and 6) a planetary gear device for use with a motor, wherein a sun gear 22 connected to an input shaft meshes with planetary gears 24, which in turn mesh with an internal gear 34. Figure 6 shows different designs, implementing different gear ratios, by changing the dimensions of the sun gear and planetary gears, and keeping the outer diameter the same. 
Based on the teachings of Kernchen, Tamaki and Enderle, it is deemed that one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to create multiple designs for the gear unit portion and to manufacture such different units, such that a user can then select a suitable gear unit portion for the particular application, for use with the main body portion. For example, in view of Enderle, it would have been obvious to one of ordinary skill in the art to modify an existing transmission device to have a different gear ratio, by removing the existing gear unit portion, selecting a suitable replacement gear unit portion for obtaining the desired gear ratio, and assembling the new gear unit portion to the used main body portion, with predictable results. Regarding the step of acquiring design information of a used main body portion, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that in order to determine a suitable replacement gear unit portion, one must acquire information regarding the design of the existing main body portion in order to be able to select a suitable replacement gear unit portion.
Regarding claim 2, the gear ratio is known to be calculated by dividing the output speed by the input speed, and therefore it would have been obvious to determine the gear ratio while the various gears are revolving at a constant speed. 
Regarding claim 4, Kernchen does not disclose the transmission device 8 as claimed in claim 1, i.e. having a used main body portion assembled to a gear unit portion selected based on a desired gear ratio. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for example in repairing the variable speed-up mechanism to utilize a transmission device as discussed above, having a used main body portion, for example to reduce repair cost compared to replacing with a completely new transmission. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729